Citation Nr: 1233418	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  07-09 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUE

Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel



INTRODUCTION

The Veteran served on active duty from November 1978 to March 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In October 2010, the Board remanded the claim for additional development.  As discussed in greater detail below, this development has been completed and the claim is ready for adjudication upon the merits.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

1.  The Veteran is service-connected for a total right knee replacement with a baker's cyst and history of degenerative joint disease and arthroscopic surgery (right knee disability), rated as 60 percent disabling; hemorrhoids, rated as noncompensable (0 percent); postoperative epididymitis and left varicocele, rated as noncompensable; and, a forehead laceration scar, rated as noncompensable.   His combined evaluation is 60 percent.

2.  The Veteran's service-connected disabilities do not preclude him from performing substantially gainful employment consistent with his educational and vocational experiences.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b)  require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, VA must issue a generic notice that informs a Veteran of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, the Veteran was sent a notification letter in January 2005, which was prior to the initial May 2005 rating decision denying the claim.  The January 2005 letter informed the Veteran of the evidence and information needed to substantiate his claim, including the elements of a TDIU claim.  He was also notified of the division of responsibilities in obtaining such evidence.  

Although the Veteran was not provided notice regarding the effective date that would be assigned if TDIU was established, the Board finds that there is no prejudice because the claim is denied in the decision below and any question as to the effective date of entitlement is rendered moot.  Moreover, neither the Veteran nor his representative has indicated any harm caused by this lack of notice; the Board likewise cannot identify any effect of this lack of Dingess notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.).  Therefore, as there was no prejudicial error regarding the notice provided in this case, the Board will proceed to determine whether VA adequately assisted the Veteran in the development of his appeal.

All relevant evidence necessary for an equitable resolution of the issue on appeal has also been identified and obtained to the extent possible.  All identified and available medical records have been associated with the claims file.  As noted in the October 2010 Board remand, the claims file previously included documents related to another individual.  These records have been properly removed from the claims file.  Pursuant to the October 2010 Board remand, the Appeals Management Center (AMC) also obtained VA treatment records dated after October 2006.  In addition, the AMC sent a November 2010 letter that requested that the Veteran identify additional outstanding records and inform VA whether he was in receipt of Social Security Administration disability benefits.  The Veteran did not respond to this letter.  Therefore, no additional development was required.  

In addition, the Veteran underwent a VA examination in after which an examiner provided an opinion regarding the Veteran's employability.  The examiner reviewed the claims file and provided an adequate medical opinion based on review and consideration of the Veteran's occupational and disability history.  See 38 C.F.R. §§ 3.326, 3.327 (2011).  Therefore, the Board finds that there was substantial compliance with the directives contained in the October 2010 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In short, the Board finds that VA has satisfied its duties to notify and assist. Additional development efforts at this time would only result in unnecessary delay.  Thus, the Board will proceed with adjudication of the claim.


Law and Analysis

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience. 38 C.F.R. 3.340, 3.341, 4.16.  Consideration may be given to a Veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19. 

For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places the claimant in a different position than other Veterans with the same disability rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed); Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

In this case, service connection is currently in effect for the following disabilities:  total right knee replacement with a baker's cyst and history of degenerative joint disease and arthroscopic surgery (right knee disability), rated as 60 percent disabling; hemorrhoids, rated as noncompensable (0 percent); postoperative epididymitis and left varicocele, rated as noncompensable; and, a forehead laceration scar, rated as noncompensable.  His combined evaluation is 60 percent.  As such, the Veteran meets the minimum schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  Thus, the remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

The Veteran specifically asserts that the right knee disability prevents employment.  The December 2004 claim indicates that the Veteran was temporally bedridden and that he contended that he was unable to work due to a right knee and back disorder.  Initially, the Board notes that service connection is not in effect for any spine or back disorder.  In a March 2007 document, the Veteran asserted that his right knee prevented any substantial employment and that the medicine he took for the disability caused the Veteran to be disorientated and tired and that he could not perform any duties or tasks.

VA treatment records dated in 2004 document treatment following a motor vehicle accident as well as significant right knee pain symptoms.  A July 2004 VA treatment record also documents that the Veteran sought treatment for right knee swelling that presented over the previous few days with the Veteran indicating that he had some pain.  However, the Veteran was able to ambulate.  Another July 2004 VA treatment record shows that the Veteran was involved in a motor vehicle accident and subsequently sought treatment for severe low back pain.  A November 2004 VA treatment record documents that the Veteran called a registered nurse at VA regarding severe, excruciating leg pain.  The Veteran continued to experience and seek treatment for severe right knee pain in December 2004.

Although some of these records document no difficulty in the Veteran's ability to ambulate, in a December 15, 2004 VA treatment record, a clinician recorded that the pain abruptly started one week prior with the Veteran reporting pain when standing and weight bearing.  The Veteran indicated that he was unable to go to the bathroom because of the pain.  On examination, the clinician indicated that there was no limitation on movement, but the Veteran reported pain on standing and an inability to do so.  A December 23, 2004, VA treatment record also indicates that the Veteran walked with assistance.

Subsequently, the Veteran underwent a VA examination in April 2005.  The examiner observed that the Veteran had worked in telemarketing until three weeks earlier and had worked in telemarketing for most of the period of time since he underwent a total knee replacement in 2001.  The examiner noted that the Veteran quit his job due to a disagreement related to commission and not because of the knee disability.  The examiner also commented that the Veteran was a poor historian and noted that he described having pain in the morning while later reporting that he started the day without pain.  She made specific findings regarding his ability to ambulate noting that he rode the bus for 20 minutes on his way to the examination and denied stiffness.  She also indicated that he sat for most of the day when he worked, but stated that he was able to move about and e denied any chronic problems with the knee.  Although the Veteran took medication for the disability, he did not have an assistive device, a brace, or corrective shoes.  During the physical examination, the Veteran was able to stand after sitting for thirty to forty minutes with minimal use of hands.  The examiner found that his gait was strong and steady with him being slow and protective initially.  Although he was unable to squat, the Veteran denied having any pain or discomfort, and he had a normal gait.  After testing, the examiner noted that the Veteran's gait was slightly more antalgic.  The Veteran did experience pain during portions of the movement testing with the examiner recording the Veteran's wincing when the examiner placed the knee at 130 degrees with pressure.  The examiner opined that the right knee disability should not prevent the Veteran from returning to sedentary work.

In a documented received in March 2006, a previous employer submitted a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits.  The employer indicated that the Veteran had last worked there in February 2002 and had time lost due to disability when undergoing surgery.  She indicated that the Veteran was terminated due to attendance and tardiness issues.

In October 2010, the Veteran's representative submitted a physician's questionnaire regarding unemployability from a primary care physician.  The physician completed the form marking that she treated the Veteran for his service-connected disability, was considered the primary care doctor regarding the condition, and that she reviewed records prior to rendering her opinion.  Responding to the question of whether the Veteran's unemployability was due to his service-connected disability, she marked "no."

The Veteran also underwent a December 2010 VA examination in connection with his claim for TDIU.  The examiner reviewed the claims file.  Essentially, the examiner indicated that the only symptomatic service-connected disability was the Veteran's right knee disability.  The examiner recorded the Veteran's work history and indicated that his right knee was "not very good."  The examiner also observed the Veteran's contention that he was terminated from employment because of one of the medications he was taking during those times, but the examiner indicated that the Veteran no longer took this medication.  The examiner also noted nonservice-connected disabilities, to include treatment for cancer of the lungs.  A physical examination revealed an antalgic gait.  The Veteran was able to toe and heel walk, but there was a reduced range of motion with evidence of pain and flare-ups of pain.  The examiner opined that the right knee disability would preclude heavy physical labor noting reasons that someone with a total knee replacement could not do such work.  She indicated persons with a total knee replace could complete some light physical labor, but indicated reasons such work would need to be limited.  Nevertheless, she further found that sedentary labor was not precluded, specifically noting that the medication the Veteran was currently taking would not interfere.  She opined that the other service-connected disabilities would not interfere with employment because they were not active.

Although there is a significant amount of treatment records that documents rectal bleeding, there is an indication that this symptom was not just due to hemorrhoids, and again, there is no evidence to indicate it has caused an inability to work.  As noted above, the December 2010 VA examiner found that these additional disabilities did not cause unemployability and that the hemorrhoids were not active.  There is no evidence of record, nor has the Veteran contended, that his service-connected scar or postoperative epididymitis and left variococele cause unemployability.

Considering the complete evidence of record, the Board finds that the Veteran is not unemployable due to his service-connected disabilities.  The Board emphasizes that the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose, 4 Vet. App. at 363.  The record consists of two VA opinions that the Veteran can complete sedentary work, and the medical opinion from a treating physician also indicated that employment was not precluded by the service-connected disabilities.  This medical opinion evidence is of significant probative value as to the effect these disabilities, to specifically include the right knee disability, have on the Veteran's ability to work.  See Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In the December 2010 VA examination report, the examiner provided an opinion after review of the claims file and interview with the Veteran.  On this medical and lay evidence, she provided an opinion supported by the findings in the report that sedentary employment was possible.  These medical opinions of record weigh against the granting of TDIU.

The VA treatment records detailed above indicate periods of significant knee pain.  The Veteran's current 60 percent rating in effect during the entire period on appeal, however, contemplates "severe painful motion" and nothing in these treatment records take the Veteran's situation outside that contemplated in this schedule.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055 (60 percent rating:  Prosthetic replacement of knee joint:  With chronic residuals consisting of severe painful motion or weakness in the affected extremity).  Further, although treatment records dated between July and December 2004 indicate increased symptoms, the record indicates that the Veteran sustained injuries from a motor vehicle accident in this time and there is no indication that the mobility issues the Veteran developed persisted.  This temporary increase in symptoms does not provide a basis for granting TDIU.  See 38 C.F.R. § 3.340 (2011).

Further, the Veteran has indicated that a medication he was once prescribed caused him to be terminated from employment.  There is no evidence other than his own statement to support this contention, and the evidence from his employer indicates he was actually terminated due to attendance and tardiness without reference to a medical reason.  No medical records of file document that his medications were causing employment problems.  Moreover, he is no longer taking such medication, as noted by the VA examiner.  In addition, the negative medical opinion from the Veteran's treating physician and the VA examination reports indicating that he was let go from his last job due to a verbal disagreement with the employer also weigh heavily against his claim.   For these reasons, the Board finds that the evidence weighs against a finding that the Veteran is unemployable due to the medication taken for the service-connected right knee disability.

The Board has considered the Veteran's lay testimony that his knee disability and pain cause him not to be able to work.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran has not detailed, however, how the knee disability prevents sedentary employment.  The Veteran's bare lay statement of his inability to work is countered by medical opinions supported by adequate rationale that he would be able to complete sedentary work.  Therefore, the Board finds that the preponderance of the evidence weigh against a finding that the Veteran is unemployable due to his service-connected disabilities, and for these reasons, service connection for TDIU is not warranted.

In reaching the conclusion to deny this claim, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990)


ORDER

Entitlement to TDIU is denied. 




_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


